—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Honorable Orin R. Kitzes to recall and vacate an order dated March 5, 1998, and entered in Queens County in an action entitled Lorn-*527bard v Lombard, under Index No. 21899/97, and motion by the petitioner for leave to prosecute the proceeding as a poor person.
Motion by the respondents Clerk of County of Queens, Honorable Orín R. Kitzes, and Honorable Frederick D. Schmidt to dismiss the proceeding.
Ordered that the motion for leave to prosecute the proceeding as a poor person is granted; and it is further,
Ordered that the motion to dismiss the proceeding is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. Rosenblatt, J. P., O’Brien, Krausman and Gold-stein, JJ., concur.